DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election/restriction in the reply filed on October 18, 2022 is acknowledged.
Applicant has elected Group I: Claims 1-8 and 17-20, drawn to a plate system and Species I: Figures 1-23, wherein applicant states claims 1-7 and 17-20 cover the elected embodiment.
However, the Examiner notes that claims 2, 3, and 17-20 are drawn to a non-elected species (e.g. Species II: Figures 24-47). The feature of “wherein the axially extending insertion-assembly slots circumferentially align with a set of female detents, the axially extending insertion-assembly slots being adapted to guide the protrusions through the locking feature to the set of locking detents” and “a locking feature including axially extending insertion-assembly slots proximal a top surface of the plate adapted to guide the protrusions into the locking feature”, are directed to Species II: Figures 24-47, wherein the specification states the insertion-assembly slots are elements 223 and protrusions are elements 236, 237 shown in figures 32 and 33 (e.g. ¶115, ¶119). Thus, these claims are withdrawn from further consideration.
Claims 2, 3, and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.
Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonough et al. (US 2010/0145459), herein referred to as McDonough.
Regarding claim 1, McDonough discloses a plate system (figures 7A and 7B) for securing to a vertebrae (¶5) or other osseous material, the plate system (figures 7A and 7B) comprising: a retention cap (310”) comprising a head (see figure 7A below) including tangs (312”, 314”), and a shank (see figure 7A below) extending from the head (see figure 7A below), the shank (see figure 7A below) including protrusions (315”, 316”, 318”) distal to the head (see figure 7A below) and relief cut-outs (317”) extending towards the head (see figure 7A below) from an end of the shank (see figure 7A below) distal to the head (see figure 7A below), the relief cut-outs (317”) (¶89) being clocked relative to the protrusions (315”, 316”, 318”), and a plate (250”) comprising screw holes (elements 40) formed therein adapted to (i.e. capable of) receive bone screws (elements 70) (¶62), and a locking feature (263”, 340”) including an assembly guide (see figure 7A below) proximal to a top surface (62) of the plate (250”) adapted to (i.e. capable of) guide the shank (figures 7A and 7B) and features (figures 7A and 7B) thereof into the locking feature (263”, 340”), locking detents (263a”, 263b”) distal to the top surface (62) of the plate (250”) and adapted to (i.e. capable of) receive the protrusions (315”, 316”, 318”) and interfere with rotational movement of the retention cap (310”), and a retainer (see figure 7B below) positioned axially between the assembly guide (see figure 7A below) and the locking detents (263a”, 263b”), the retainer (see figure 7B below) adapted to (i.e. capable of) prevent axial movement of the retention cap (310”) (¶90), wherein, in a first rotational alignment of the retention cap (310”) relative to the plate (250”), the tangs (312”, 314”) are positioned between screw holes (elements 40) so as to not axially overlap with the screw holes (e.g. figure 5A), and in a second rotational alignment of the retention cap (310”) relative to the plate (250”), the tangs (312”, 314”) are positioned at least partially over the screw holes (e.g. figure 5B).

    PNG
    media_image1.png
    620
    889
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    717
    media_image2.png
    Greyscale

Regarding claim 7, McDonough discloses wherein the locking feature (see figures 7A and 7B above) is centrally located in the plate (250”) between the screw holes (elements 40).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775